As filed with the Securities and Exchange Commission on November 19, 2012 Securities Act File No. 333-44568 Investment Company Act File No. 811-10085 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 22 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 24 [X] (Check appropriate box or boxes.) HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code:(252)-972-9922 A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copies to: Terrence O. Davis Thompson Hine LLP 1treet, NW Suite 700 Washington, DC 20036 Approximate Date of Proposed Public Offering:As soon as practicable after the Effective Date of this Amendment It is proposed that this filing will become effective:(check appropriate box) [x]immediately upon filing pursuant to paragraph (b); []on (date) pursuant to paragraph (b); []60 days after filing pursuant to paragraph (a)(1); []on (date) pursuant to paragraph (a)(1); []75 days after filing pursuant to paragraph (a)(2); or []on (date) pursuant to paragraph (a)(2) of Rule 485. EXPLANATORY NOTE This Post-Effective Amendment No. 22 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 21 filed October 29, 2012 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this registration statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No.22 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on November 19, 2012. HILLMAN CAPITAL MANAGEMENT INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date * Trustee November 19, 2012 Jack E. Brinson * Trustee, Chairman November 19, 2012 James H. Speed, Jr. * Trustee, President November 19, 2012 Mark A. Hillman * Treasurer November 19, 2012 C. Frank Watson III /s/ T. Lee Hale, Jr. Assistant Secretary November 19, 2012 T. Lee Hale, Jr. Dated: November 19, 2012 * By:/s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer, Attorney-in-Fact Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
